department of the treasury internal_revenue_service washington d c date jun l contact person id number telephone number employer_identification_number dear i this is in response to a letter from your authorized representative dated date requesting a ruling on your behalf to confirm that no tax is due upon your termination and the distribution of your assets a was created as a_trust and is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a private_nonoperating_foundation under sec_509 provides in part the trustees in their sole discretion are empowered to direct moneys to be transferred to b the trustees also have the power to dissolve the trust and may convey the balance to b or c or its successors there are directors on the board_of a a was created to carry out the terms of a_trust which b is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 and sec_170 of the code b has been in existence and so described for a continuous period of more than calendar months the trustees of b are elected by the council members of b as provided in b's bylaws one of the directors of a serves as a trustee of b none of the trustees of b are selected by a or its directors a will place no restrictions or conditions upon b’s use of the transferred assets you have stated that the directors of a have agreed to exercise the discretion granted them and distribute the assets of a to b and terminate and dissolve a you have requested the following ruling if a distributes all of its assets to b and terminates its private_foundation_status pursuant to sec_507 of the code a will not be required to file a notice of termination under sec_507 and is not liable for the tax imposed by sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 - r sec_507 provides that except as provided in sec_507 the status of any private_foundation shail be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful or repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies the organization that because of such act the organization is liable for the tax imposed by sec_507 and either the organization pays the tax or the entire amount of the tax is abated under sec_507 sec_507 imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from the sec_501 status of the foundation or the value of its net assets sec_507 provides that the status as a private_foundation of any organization with respect to which there have not been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter shall be terminated if such organization distributes all of its net assets to one or more organizations described in sec_170 other than in clauses vii and viii each of which has been in existence and so described fof a continuous calendar months immediately preceding such distribution a private_foundation which makes such a termination is not subject_to sec_507 and is therefore not required to give the notification described in sec_507 does not incur tax under sec_507 and therefore no abatement of the tax is required under sec_507 sec_4940 provides for the imposition of a tax on the net_investment_income of private_foundations sec_4941 states that the term self dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 imposes an excise_tax on the undistributed_income as defined in paragraph a of sec_53 a - of the regulations of a private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period as defined in paragraph c of this section for purposes of sec_4942 the term distributed means distributed as qualifying distributions under sec_4942 sec_4942 defines the term qualifying_distribution as any amount including the portion of reasonable and necessary administrative expenses accomplish one or more purposes described in sec_170 of the code other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 paid to sec_4944 imposes a tax on a private_foundation that invests any amount in such manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant sec_4945 provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 sec_4945 provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary unless the grantee is an organization exempt from tax under sec_509 or sec_4946 provides in part that the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_4946 defines a disqualified_person to include with respect to a private_foundation a foundation_manager sec_4946 states that the term foundation manager’ includes a trustee of a foundation having the authority or responsibility over the activities of the foundation the trustees will distribute all of a’s net assets to b a sec_501 organization described in sec_170 that has been in existence fora continuous period of more than calendar months a will not impose any material restrictions or conditions on b from freely and effectively employing the transferred assets or the income derived therefrom in furtherance of b’s exempt purposes b and its governing body is independent of a accordingly the distribution is subject_to the rules of sec_507 rather than the rules of sec_507 because the distribution is described in sec_507 a’s status as a private_foundation is terminated upon the distribution and a is not subject_to the tax described in sec_507 a is not required to give notice under sec_507 to terminate its private_foundation_status under sec_4941 the transfer of these assets will not be an act of self-dealing as the transfer is being made to further exempt purposes within the meaning of sec_501 to an organization exempt under sec_501 and which is classified as a nonprivate foundation which is not a disqualified_person under sec_4946 for this purpose the distribution is made to accomplish one or more purposes described int sec_170 of the code and is not made to an organization controlled directly or indirectly by a or by one or more disqualified persons with respect to a thus the distributions are qualifying distributions for purposes of sec_4942 the transfer will be a grant to further exempt purposes and will therefore not be subject_to tax under sec_4940 the transfer is not an investment and thus will not be subject_to tax under sec_4944 the transfer will not be subject_to tax under sec_4945 as it is being made to an organization exempt under sec_501 which has been classified as a nonprivate foundation in addition the expenses associated with the transfer if reasonable in amount will not be taxable_expenditures within the meaning of sec_4945 thus a will not be required to exercise expenditure_responsibility with respect to the distribution under sec_4945 or h accordingly based on all the facts and circumstances described above we rule if a distributes all of its assets to b and terminates its private_foundation_status pursuant to sec_507 a will not be required to file a notice of termination under sec_507 and is not liable for the tax imposed by sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the code e this ruling is based on the understanding that there will be no material changes in any changes that may have a bearing on your tax is based the facts upon which it status should be reported to the irs this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely s michael seto manager exempt_organizations technical group cc se t eo ra t
